COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 NICHOLAS J. BONACCI,                            §
                                                                  No. 08-11-00255-CV
                   Appellant,                    §
                                                                     Appeal from the
 v.                                              §
                                                                   388th District Court
                                                 §
 MYRIAM BARRAGAN BONACCI,                                        of El Paso County, Texas
                                                 §
                   Appellee.                                       (TC# 2010CM3807)
                                                 §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and his sureties, if any, see TEX. R. APP. P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF DECEMBER, 2013.


                                              GUADALUPE RIVERA, Justice


Before Rivera, J., Antcliff, J., and Chew, C.J. (Senior Judge)
Antcliff, J., not participating
Chew, C.J. (Senior Judge), sitting by assignment